FILED
                             NOT FOR PUBLICATION                            JAN 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MOISES ROVERTO RIVERA-NAJARO,                    No. 08-70294

               Petitioner,                       Agency No. A097-742-527

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Moises Roverto Rivera-Najaro, native and citizen of Guatemala, petitions

for review of a Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence factual findings. INS v. Elias-Zacarias, 502 U.S. 478, 481 &

n.1 (1992). We deny the petition for review.

      Substantial evidence supports the agency’s finding that the threats by

Rivera-Najaro’s mother’s ex-boyfriend against Rivera-Najaro did not rise to the

level of past persecution. See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000).

Substantial evidence also supports the finding that Rivera-Najaro does not have a

well-founded fear of future persecution because his mother, who suffered physical

harm from her ex-boyfriend, has not encountered any problems on her return visits

to Guatemala. See Rodriguez-Rivera v. INS, 848 F.2d 998, 1006 (9th Cir. 1988)

(similarly-situated family members living in El Salvador undercut petitioner’s

claim of a well-founded fear of future persecution). Further, substantial evidence

supports the finding that Rivera-Najaro does not have a well-founded fear of future

persecution based on his father’s former involvement with the civil patrol because

there is no evidence he would be targeted specifically. See Halim v. Holder, 590

F.3d 971, 977 (9th Cir. 2009) (the record does not compel a ten percent chance of

future persecution). Accordingly, Rivera-Najaro’s asylum claim fails.

      Because Rivera failed to meet the lower burden of proof for asylum, it




                                         2                                      08-70294
follows that he has not met the higher standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                         3                                  08-70294